Citation Nr: 0100127	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1976 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision.  A 
personal hearing at the RO was held in October 1999.  


REMAND

The veteran contends that he has had periodic blackouts and 
chronic head pain ever since a head injury in service.  The 
service medical records show that the veteran was treated for 
an open wound to the right side of the head in May 1977.  The 
wound required two stitches to close, and there were no other 
complications.  

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required. 

With regard to the duty to assist, additional medical 
evidence is needed to determine if the veteran has residuals 
of a head injury and its relationship to service.  On a 
recent VA examination in November 1998, the examiner offered 
a diagnosis of post-traumatic head pain, secondary to a head 
injury, not migrainous.  It is apparent that the diagnosis 
was rendered based largely on the veteran's self-described 
history without any diagnostic testing.  Another VA 
neurological examination in January 1999 found no 
neurological abnormalities.  The examiner commented that it 
was not inconceivable that the veteran's description of brief 
lapses of attention could be complex partial seizures, though 
there was no compelling evidence to support that.  The 
examiner indicated that he was scheduling the veteran for an 
electroencephalogram (EEG).  EEG's were accomplished.  
However, no physician has commented on the results in 
relation to the issue presented to the Board.

In connection with the veteran's duty to assist, treatment 
records from "U.P.M.C." during the past year should be 
obtained.  These records were referred to by the veteran at 
his hearing.

As to the issue of service connection for a bilateral foot 
disability, it appears that the RO dealt only with the issue 
of service connection for bilateral calcaneus spur.  However, 
the veteran has other foot disorders which should be 
considered in connection with his claim.  For example, he has 
been also diagnosed to have hammertoes, hallux valgus and a 
skin condition of the feet.  The Board must address these 
findings in connection with the veteran's claim for service 
connection for a bilateral foot disability.

In light of the veteran's contentions, the current evidence 
of record and the new Act referred to above, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the case is REMANDED 
to the RO for the following action:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all medical facilities where 
he received treatment for any residuals 
of the head injury or disorder of the 
feet since his discharge from service.  
Thereafter, the RO should attempt to 
obtain records from all identified 
sources, and associate them with the 
claims file.  The records requested 
should include those from the U.P.M.C. 
and VAMC treatment records.

3.  The veteran should be afforded a VA 
neurological and foot examination.  The 
claims folder must be made available to 
the examiners prior to the examinations, 
and the examiners should indicate for the 
record that they reviewed the claims 
file.  All indicated tests and studies 
should be accomplished.  In formulating a 
response, the physicians should utilize 
the highlighted phrase which sets forth 
the standard of proof necessary to prove 
a claim.  The physicians should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  If the physicians are unable to 
make any determination, they should so 
state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The neurological examiner should indicate 
the current diagnosis of the veteran's 
head symptoms, and whether it is at least 
as likely as not that any identified 
disability of the head is a residual of 
the head injury in service.  The examiner 
should indicate whether he or she agrees 
or disagrees with the November 1998 VA 
diagnosis of post-traumatic head pain 
secondary to head injury. 

The foot examiner should determine the 
correct diagnosis of all existing foot 
disabilities, to include any skin 
disabilities.  After reviewing the entire 
evidence of record and performing the 
necessary examinations, the examiner 
should determine the correct diagnosis 
for each existing foot disability.  The 
examiner should also note whether it is 
at least as likely as not that any 
current foot disability on either foot, 
including any skin disability, had its 
onset in service or is otherwise related 
to service.  If arthritis of either foot 
is present, the examiner should note when 
it was first manifested.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include an adequate response to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  This must 
include a discussion of all foot 
disabilities present, including that of 
the skin of the feet.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 



